Chase, Ch. J.
delivered the opinion of the court. The court are of opinion, that the conveyance from Jlquila Brown to TVilliam M'-Mechen, the lessor of the plaintiff, is not fraudulent, the same having been made for a valúa* ble consideration, and for the purpose of substantially complying' with the engagement of Broion to.the Messrs. Pleasants, to transfer or deposit bank stock with them, to secure them, against any loss they might sustain by endorsing the three notes. As Brown could not comply with his engagement to transfer or deposit bank stock with the Messrs. Pleasants, when applied to by them, and as Brown offered to convey the house and lot to them as a substitute for the bank stock, and inasmuch as the conveyance was made to MiMechen, with the concurrence of all the parties then concerned, on his engaging to take up the notes, the preference acquired by the Messrs. Pleasants was consequential, and nothing more than a substantial fulfilment of the engagement made by Brown to them at the time of endorsing the notes.
The court are of opinion, that to render a payment or transfer by a debtor to bis creditor, fraudulent as to the other creditors, under the bankrupt law, it must be spontaneously made in consequence of a formed desigu to bp*193come a bankrupt. In this case the conveyance made by Brown was not voluntary, but produced by the application of the Messrs. Pleasants for a transfer of bank stock, which they were entitled to, and the refusal of Brown to comply with his engagement, or to make any provision to indemnify them, would have subjected him to an action at Jaw, or bill in chancery for a specific execution of his contract, and in that point of view the application of the Messrs. Pleasants must be considered as importunate and pressing.
The court reverse the judgment of the court below, this court dissenting from the opinions expressed in both of the bills of exceptions, and awarded a procedendo.
JUDGMENT REVERSED, &C„